Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2022 has been entered.
 Response to Amendment
	This action is in response to the submission filed 26 October 2022. The rejections over canceled claim 2 and 7 are withdrawn. The art rejections have been modified in view of the amendments to claims 1 and 6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 12-18 have been amended so as to be exact duplicates of claims 3-5 and 8-11, respectfully. Therefore claims 12-18 are now indefinite.
Applicant is advised that should claims 3-5 and 8-11 be found allowable, claims 12-18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1, 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-130493.
	The translation for this reference shows it teaches a ferrite sintered magnet which can be used in motors where the sintered ferrite comprises a magnetoplumbite ferrite phase having the formula Ca1-w-xRwAxFezMmO19; where R is preferably La, M is preferably Co, A is preferably Sr, w is 0.24-0.6, x is 0.02-0.41, z is 8-11 and w/m is 1-2.4; and as subcomponents 0.5 wt% or less of B, in terms of B2O3 with respect to the sintered magnet and 2 wt% of less of Si in terms of SiO2 with respect to the sintered magnet. The calculated amount of m from the taught w/m ratio is 0.1-0.6, which falls within the y range of claim 1. The amount of R falls within the claimed x range of claim 1 and overlaps the x range of claims 3 and 12. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The amount of B and the total amount of B and Si overlap the claimed ranges. The amount of Fe z is the same as the claimed m-y range and therefore the calculated m value for the amount of Fe is the sum of the taught m and z ranges or 8.1-11.6, which falls within the m ranges of claims 1, 3 and 12. The reference suggests the claimed ferrite sintered magnet and the claimed motor containing this magnet.
	Claims 1, 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0221424.
	This reference teaches a ferrite sintered magnet which can be used in motors or generators (para 194) where the sintered ferrite comprises a magnetoplumbite ferrite phase having the formula Ca1-x-yLaxAyFe2n-zCoz, where A can be Sr, x is 0.2-0.65, z is 0.25-0.65 and n is 3-6 which means 2n is 6-12; and as a subcomponent 0-1.8 wt% of less of Si in terms of SiO2 with respect to the sintered magnet (para 35-40). The taught amount of La and the taught 2n range fall within the rage of claim 1 and overlap that of claims 3 and 12. The amount of cobalt falls within that of claim 1. Paragraph [0096] teaches adding up to 1 wt% of B2O3 before sintering, which means that the amount of B, in terms of B2O3 with respect to the sintered magnet, is 0.37% or less. This range and the amount of silica overlap the claimed ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.The reference suggests the claimed ferrite sintered magnet and the claimed motor and generator containing this magnet.
	Claims 1, 3-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0170811.
	This reference teaches a ferrite sintered magnet which can be used in motors or generators (para 40 and 84) and a ferrite magnetic material, in the form of particles, used to form bonded magnets (para 85 and 105). The ferrite material and sintered ferrite comprises a magnetoplumbite ferrite phase having the formula A1-xRxFe12z-zyCozy, where A is Ca and Sr, R is preferably La, x is 0.3-0.6, 12z is 8-10.1, yz is 0.2-0.39 (para 31-59); and as subcomponents 0.2-4 wt% Si in terms of SiO2 with respect to the magnet material and the sintered magnet (para 63) and 0.5 wt% or less of B, in terms of B2O3 with respect to the magnet material and the sintered magnet (para 69). The taught 12z range falls within the ranges of claims 1, 3, 6, 8, 12 and 15. The amount of cobalt and lanthanum fall within the ranges of claims 1 and 6 and the amount of lanthanum overlaps that of claims 3, 8, 12 and 15. The amount of B overlaps the ranges of claims 1 and 6 and the amount of Si overlaps the range of claims 1 and 6. The reference suggests the claimed ferrite sintered magnet, the claimed ferrite particles,  a bonded magnet comprising the ferrite particles and the claimed motor and generator containing the sintered magnet. 
	While the reference does not teach a motor and generator containing the taught bonded magnet, it is well known in the art that magnetoplumbite CaSrLaCo ferrite based bonded magnets can be used in motors and generators. Therefore, one of ordinary skill in the art would have found it obvious to use the taught bonded magnet in a motor or a generator. This suggests the claimed motor and generator of claims 10, 11, 17 and 18.
Response to Arguments
	Applicants’ arguments with respect to the above rejections have been considered but are not convincing. With respect to the arguments addressing the rejection over JP 2015-130493, the fact that reference teaches the amount of silica is more preferably 0.6-1.2 wt% does not overcome the rejection since a reference is not limited to its most preferred embodiments. A reference is good for all it teaches and in this case the reference teaches the sintered ferrite can contains 2 wt% or less of silica, which overlaps the claimed range. The fact that the examples in the reference show that as the amount of silica decreases the coercive force decreases does not teach away from using less than 0.6 wt% silica since nowhere in the reference does it teach a minimum amount of silica must be present. The reference only teaches away from too much silica in lines 2-3 on page 5 of the translation. The fact that the reference does not teach any examples comprising both boron and silicon does not overcome the  rejection since a reference is not limited to its most preferred embodiments or examples; a reference is good for all it teaches. Applicants argues that the claimed ranges give a high HcJ value and that this is high HcJ unexpected, but it is known in the art that the amount of silica decreases HcJ and the amount of boron increases HcJ; so it is not unexpected to adjust the amounts of these two subcomponents so that the highest possible, or most optimal, HcJ can be achieved. Applicants have not shown that the claimed weight ranges of silica and boron produce a calcium, rare earth and cobalt containing  magnetoplumbite ferrite sintered magnet having the claimed composition have unexpected properties. The rejection is maintained. 
	With respect to the arguments addressing the rejection over US 2015/0221424, the fact that reference teaches the amount of silica is more preferably 1-1.8 wt% and has examples of 0.8 wt% and 1.6 wt% does not overcome the rejection since a reference is not limited to its most preferred embodiments nor its examples. A reference is good for all it teaches and in this case the reference teaches the sintered ferrite can contains 0-1.8 wt% or less of silica, which overlaps the claimed range. The rejection is maintained. 
	With respect to the arguments addressing the rejection over US 2015/0170811, the fact that reference teaches the amount of silica is more preferably 0.8-3.6 wt% and has examples of 0.3 wt% does not overcome the rejection since a reference is not limited to its most preferred embodiments nor its examples. A reference is good for all it teaches and in this case the reference teaches the sintered ferrite can contains 0.2-4 wt%  of silica, which overlaps the claimed range. The rejection is maintained. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/9/22